Case 1:20-cv-11075-NRB Document 53-3 Filed 02/08/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MATTEL, INC., Civil Action No.: 1:20-cv-11075-NRB

Plaintiff,

we FOURTH DECLARATION OF XIN
CHENG

THE ENTITIES DOING BUSINESS
AS GOODMENOW AT THE URL
GOODMENOW.CoM, ETAL.,

Defendants.

I, Xin Cheng, do hereby depose and state:
1. My name is Xin Cheng, and I am over the age of eighteen.

2. Iam the CEO of Yokawa Network Limited (“Yokawa”), a business entity duly incorporated

under the laws of Hong Kong, SAR, China.

3. Yokawa has been able to confirm, through investigation of our business records, the exact

number of “Day of the Dead” dolls ordered by customers.

4, When Yokawa previously submitted estimated sales, those numbers were Overinclusive of
purchases of other products, including other types of dolls and doll accessories. At the time,
we wanted to be sure we did not mistakenly undercount the number of “Day of the Dead”

dolls sold, so we were overinclusive in those figures.

5. Since then, we have been able to review our sales records carefully and calculate the number

of “Day of the Dead” dolls sold.

6. From the three websites specifically named in this case — GoodMeNow.com, FeelltNice.com,
Case 1:20-cv-11075-NRB Document 53-3 Filed 02/08/21 Page 2 of 2

and MeetGoodTimes.com — there were 1,455 total orders of the “Day of the Dead” dolls, for a

total doll quantity of 2,026 dolls sold. Some orders included more than one doll, so the

number of dolls sold is higher than the number of orders. These 2,026 dolls generated total

revenue of $84,236.90.

7. For all websites operated by Yokawa, the sales numbers are slightly higher.

8. For all websites operated by Yokawa, there were 2,369 total orders of the “Day of the Dead”

dolls, for a total quantity of 3,149 dolls sold. These 3,149 dolls generated total revenue of

$131,764.36.
Yokawa does not have any of the “Day of the Dead” dolls remaining in its possession.

10. At the time Yokawa stopped selling the “Day of the Dead” dolls in early November 2020,

Yokawa had only a small number left in its possession. Yokawa destroyed the remaining dolls

after it ceased selling the product. Yokawa chose to stop selling the product and destroyed the

remaining products before it was contacted by Mattel or any other company about this

litigation.

11. I declare that the foregoing is true and correct under penalty of perjury.

Dated: this 6 th day of February, 2021.
Hong Kong, SAR, China XIN. CH ENG

XIN CHENG
